— Appeals by defendant from (1) a judgment of the Supreme Court, Kings County (Kay, J.), rendered October 5, 1981, convicting him (on indictment No. 142/81) of robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence; and (2) a judgment of the same court, also rendered October 5, 1981, convicting him (on indictment No. 2275/81) of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgments affirmed.
*761The jury properly found defendant guilty beyond a reasonable doubt of robbery in the first degree and assault in the second degree under indictment No. 142/81.
We have considered defendant’s other contentions and find them to be without merit. Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.